Case: 15-60628       Document: 00513809637         Page: 1     Date Filed: 12/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                     No. 15-60628                                  FILED
                                   Summary Calendar                        December 22, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
DAYAMI ARACELIS CACERES, also known as Dayami Caceres,

                                                  Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A077 677 137


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Dayami Aracelis Caceres, a native and citizen of Cuba, petitions for
review of the dismissal by the Board of Immigration Appeals (BIA) of the
immigration judge’s (IJ) denial of her untimely motion to reopen her removal
proceedings. Caceres immigrated to the United States in 2000 and became a
lawful permanent resident. In 2005, however, she pleaded guilty to a first-
degree felony under Texas law for delivery of between 200 and 400 grams of


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-60628     Document: 00513809637      Page: 2   Date Filed: 12/22/2016


                                  No. 15-60628

dihydrocodeinone. Following deferral of adjudication, she received a sentence
of ten years’ community supervision. As a result, the Department of Homeland
Security determined in 2009 that Caceres was removable and proceeded to
affect her removal.
      Caceres conceded her removability to the IJ, but sought withholding of
her removal, citing the Convention Against Torture (CAT). The Government
substituted the charge against Caceres, and she once again conceded
removability and sought CAT relief. In July 2012, the IJ rejected Caceres’
contentions, determining:     her Texas conviction constituted a particularly
serious crime (PSC) under 8 U.S.C. § 1231(b)(3)(B)(ii); and, she was not entitled
to relief under the CAT for failure to show she was likely to be tortured upon
return to Cuba. More than a year later, Caceres moved to re-open her removal
proceedings, raising numerous issues, but the IJ denied relief because, inter
alia, her motion was untimely. The BIA upheld the IJ’s ruling.
      We have jurisdiction to review the BIA’s denial of a motion to reopen
based on untimeliness. Mata v. Lynch, 135 S. Ct. 2150, 2155–57 (2015). Such
review, however, is “under a highly deferential abuse-of-discretion standard”.
Barrios-Canteraro v. Holder, 772 F.3d 1019, 1021 (5th Cir. 2014).
      After the BIA issued its opinion, our court held statutory motions to
reopen are subject to equitable tolling. Lugo-Resendez v. Lynch, 831 F.3d 337,
343–44 (5th Cir. 2016). Although the BIA did not have the benefit of our
decision in Lugo-Resendez, and thus held equitable tolling was not available to
Caceres, we need not remand: as the BIA determined in the alternative,
Caceres is not eligible for relief on the merits of her claims.
      Specifically, Caceres is not entitled to proceed on her allegations of
ineffective assistance of counsel (IAC) because she failed to comply with Matter
of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988), overruled by Matter of



                                        2
    Case: 15-60628    Document: 00513809637      Page: 3   Date Filed: 12/22/2016


                                  No. 15-60628

Compean, 24 I. & N. Dec. 710 (A.G. 7 Jan. 2009) (Compean I); but see Matter of
Compean, 25 I. & N. Dec. 1 (A.G. 3 June 2016) (Compean II) (vacating Compean
I). Although Caceres points out that other circuits excuse an alien’s failure to
satisfy all the requirements of Lozada, our court requires strict compliance.
Rodriguez-Manzano v. Holder, 666 F.3d 948, 953 (5th Cir. 2012). Further,
Caceres is unable to establish IAC because she has not shown prejudice. See
Lozada, 19 I. & N. Dec. at 638.
      Because Caceres was convicted of an offense relating to a controlled
substance, we have jurisdiction to review only constitutional questions or
questions of law relating to the agency’s determination that the Texas offense
constituted a PSC. 8 U.S.C. §§ 1227(a)(2)(B)(i), 1252(a)(2)(C), (D). Caceres’
contention that the BIA failed to follow the proper test for addressing whether
an offense qualifies as a PSC is reviewable. See Hakim v. Holder, 628 F.3d
151, 154–55 & n.1 (5th Cir. 2010). Her assertions, however, are without merit,
as the BIA first considered the elements of the state offense to determine
whether the conviction could qualify as a PSC, then looked to the facts and
circumstances surrounding the offense to evaluate whether the conviction
should be categorized as such. See Matter of N-A-M-, 24 I. & N. Dec. 336, 342
(BIA 2007). We may not review Caceres’ assertion that the BIA should have
given more weight to favorable factors indicating that her offense was not a
PSC. See Sung v. Keiser, 505 F.3d 372, 377 (5th Cir. 2007).
      DENIED IN PART and DISMISSED IN PART for lack of jurisdiction.




                                       3